Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ) Order No.: WN-10-032 ) ) ALASKA PACIFIC BANCSHARES, INC. ) Effective Date: September 28, 2010 ) Juneau, Alaska ) OTS Docket No. H3440 ) ORDER TO CEASE AND DESIST WHEREAS, Alaska Pacific Bancshares, Inc., Juneau, Alaska, OTS Docket No. H3440 (Holding Company), by and through its Board of Directors (Board), has executed a Stipulation and Consent to the Issuance of an Order to Cease and Desist (Stipulation); and WHEREAS, the Holding Company, by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Western Region (Regional Director) is authorized to issue Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: Cease and Desist. 1.
